Citation Nr: 0325013	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  96-51 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for residuals of an 
injury of the right thumb. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of an injury to the jaw. 

5.  Entitlement to an initial disability evaluation in excess 
of zero percent for residuals of a right ankle sprain.  

6.  Entitlement to an initial disability evaluation in excess 
of zero percent for residuals of a left ankle sprain.  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1979 to 
October 1992.      

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in October 1994 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  Service connection was 
granted for residuals of a left ankle sprain and residuals of 
a right ankle sprain and zero percent disability evaluations 
were assigned to each ankle effective from April 28, 1994.  

In September 1997, the veteran testified before the 
undersigned Veterans Law Judge at a personal hearing at the 
RO.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

In June 1998 and March 2001, this matter was remanded to the 
RO for additional development.  

The issues of entitlement to service connection for a low 
back disability, residuals of an injury to the right thumb, 
and hypertension, and entitlement to an initial disability 
evaluation in excess of 10 percent for residuals of an injury 
to the jaw are addressed in the remand portion of the 
decision.  


FINDINGS OF FACT

1.  The service-connected residuals of right ankle sprain are 
manifested by complaints of pain and objective findings of 
chronic anterior talofibular and fibulocalcaneal ligament 
strain and sprain, right ankle instability, and additional 
functional loss during acute flare-ups or with excessive 
range of motion or activity which is productive of moderate 
impairment.    

2.  The service-connected residuals of left ankle sprain are 
manifested by complaints of pain and objective findings of 
chronic anterior talofibular ligament sprain, intermittent 
instability and additional functional loss during acute 
flare-ups which is productive of moderate impairment.    


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability evaluation for 
residuals of right ankle sprain have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2002). 

2.  The criteria for a 10 percent disability evaluation for 
residuals of left ankle sprain have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations that implement the VCAA are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran was afforded VA examinations in March 1994 and 
May 2003 in order to determine the nature and severity of the 
ankle disabilities.  The veteran was afforded a hearing 
before the Board in September 1997.  At the hearing, the 
veteran indicated that he self-treated the ankle disabilities 
at home.  The veteran and his representative have been 
provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  In a letter dated in April 2001, 
the RO notified the veteran of the evidence needed to 
substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  
The Board finds that the VA notified the veteran and the 
veteran's representative of the information and any medical 
or lay evidence, not previously submitted, that is necessary 
to substantiate the claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

Under Diagnostic Code 5271, limited motion of the ankle, a 10 
percent disability rating is warranted for moderate 
limitation of motion of the ankle, and a 20 percent 
disability rating is warranted for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2002).

Full range of motion of the ankle is measured from zero to 20 
degrees in dorsiflexion, and zero to 45 degrees in plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2002). 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2002).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Entitlement to an initial disability evaluation in excess of 
zero percent for residuals of right ankle sprain

In applying the law to the existing facts, the Board finds 
that a 10 percent evaluation is warranted for the residuals 
of right ankle sprain under Diagnostic Code 5271 with 
consideration of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The medical evidence of record shows that the veteran 
experiences limitation of motion of the right ankle with 
additional functional loss during acute flare-ups and due to 
pain, instability, and more movement in the ankle joint than 
normal.  When assigning a disability rating based on 
limitation of range of motion, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, more movement than normal, 
incoordination, swelling, instability of station, and 
interference with sitting, standing, and weightbearing.  See 
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  

The record shows that the veteran had complaints of ankle 
pain, instability, stiffness, and swelling.  There is medical 
evidence of limitation of motion of the right ankle.  The 
March 1994 VA examination report shows that range of motion 
of the right ankle was dorsiflexion to 10 degrees and plantar 
flexion to 28 degrees.  A May 2003 VA foot examination report 
indicates that range of motion of the right ankle was 
dorsiflexion to 5 degrees and plantar flexion to 30 degrees.  
A May 2003 VA joints examination report indicates that 
dorsiflexion and plantar flexion were normal.   

There is medical evidence of additional functional loss due 
to acute flare-ups and due to pain, instability and more 
movement than normal of the right ankle joint.  The March 
1994 VA examination report indicates that there was lateral 
instability of the right ankle.  The diagnosis was lateral 
ankle instability bilaterally with excessive range of motion 
of the bilateral ankles.  The medical evidence of record 
shows that upon VA joints examination in May 2003, there was 
evidence of mild edema.  There was pain laterally at the 
anterior talofibular ligament.  The examiner indicated that 
the veteran had chronic anterior talofibular and 
fibulocalcanal ligament sprain and strain with right ankle 
instability.  The examiner stated that during acute flare-
ups, the veteran had a 15 percent increase in pain, a 10 
percent decrease in range of motion, 10 percent increase in 
fatigability, and a 10 percent decrease in incoordination.  A 
May 2003 VA foot examination report indicates that the 
veteran reported having daily pain along the anterior 
talofibular ligaments and calcaneal fibular ligaments along 
the right ankle with mild synovitis.  It was noted that the 
veteran had occasional flare-ups particularly in the right 
ankle, which caused an increase in the severity.  He 
alleviated the pain with rest.  Examination of the right 
ankle revealed crepitus.  There was an excessive amount of 
inversion and instability in the right ankle.  The VA 
examiner indicated that the instability of the right ankle 
was severe.  The VA examiner further stated that there 
appeared to be no generalized function impairment with 
regular ambulation; however, there would be pain with 
excessive range of motion or activity on the right side and 
it was estimated that the veteran had at least 25 percent of 
additional pain and limitation of motion or function due to 
flare-ups or when he is on his feet for repetitive or 
extended periods of time.  The VA examiner stated that there 
was no functional limitation with normal walking or standing 
and no abnormality or normal weightbearing.    

Based upon the findings of limitation of motion of the right 
ankle and the findings of additional limitation of motion and 
functional loss of the right ankle during acute flare-ups and 
due to pain, instability and more movement of the ankle joint 
than normal, the Board finds a 10 percent disability rating 
under Diagnostic Code 5271 is warranted for the service-
connected residuals of a right ankle sprain.  The limitation 
of motion of the right ankle disability in addition to the 
additional functional loss is productive of moderate 
impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. at 204-7. 

The Board further finds, however, that the right ankle has 
not been shown to be productive of more than moderate 
limitation of motion of the ankle even when consideration is 
given to the limitation of motion and the additional 
functional loss due to flare-ups and increased activity.  The 
medical evidence of record does not demonstrate marked 
limitation of motion of the right ankle.  The Board notes 
that the VA examination reports demonstrate that the 
veteran's plantar flexion of the right ankle ranged from 28 
degrees to full plantar flexion.  Dorsiflexion ranged from 5 
degrees to full dorsiflexion.  Thus, even taking into account 
the veteran's additional functional loss during acute flare-
ups and due to instability and more than normal movement of 
the ankle joint, the evidence does not demonstrate marked 
limitation of motion of the ankle or other impairment that 
would qualify for a rating in excess of 10 percent.  As noted 
above, the veteran is able to ambulate normally.  The medical 
evidence shows that the veteran had no generalized functional 
impairment with regular ambulation but he had functional loss 
during acute flare-ups or with excessive range of motion or 
activity.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 10 percent for residuals 
of a right ankle sprain are not met. 

The Board has examined all other diagnostic codes pertinent 
to the ankle.  A disability evaluation in excess of 10 
percent is possible under Diagnostic Code 5270, ankylosis of 
the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2002).  However, ankylosis of the right ankle has not been 
demonstrated.  The VA examination reports indicate that the 
veteran was able to actively move his right ankle, although 
at times, movement was limited.  Thus, a disability 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5270.  Diagnostic Codes 5272, 5273, and 5274 
are not for application since there is no evidence of 
subastragalar or tarsal joint ankylosis, malunion of the os 
calcis or astragalus, or astragalectomy.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5272, 5273, and 5274 (2002).     

As discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson, supra.  The Board finds that a 
staged rating is not warranted in this case.  The Board has 
examined the record and finds that a 10 percent evaluation is 
warranted for the service-connected residuals of a right 
ankle sprain since April 28, 1994, the date of receipt of the 
initial claim.  There is no evidence that the veteran's 
service-connected right ankle disability has met the criteria 
for a higher rating at any time since April 28, 1994.  It 
appears from the medical evidence that the disability has 
remained essentially constant over the entire period.  
Accordingly, a staged rating under Fenderson is not 
warranted.

In summary, a 10 percent disability evaluation for the 
service-connected residuals of the right ankle sprain is 
warranted, for the reasons and bases described above.  The 
benefit sought on appeal is granted to that extent.

Entitlement to an initial disability evaluation in excess of 
zero percent for residuals of an injury to the left ankle

In applying the law to the existing facts, the Board finds 
that a 10 percent evaluation is warranted for the residuals 
of left ankle sprain under Diagnostic Code 5271 with 
consideration of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The medical evidence of record shows that the veteran 
experiences limitation of motion of the left ankle with 
additional functional loss during acute flare-ups and due to 
pain, instability, and more movement of the ankle joint than 
normal.  The record shows that the veteran had complaints of 
ankle pain, instability, stiffness, and swelling.  There is 
medical evidence of limitation of motion of the left ankle.  
The March 1994 VA examination report shows that range of 
motion of the left ankle was dorsiflexion to 10 degrees and 
plantar flexion to 28 degrees.  A May 2003 VA foot 
examination report indicates that range of motion of the left 
ankle was dorsiflexion to 5 degrees and plantar flexion to 30 
degrees.  However, a May 2003 VA joints examination report 
indicates that dorsiflexion and plantar flexion were normal.  

There is medical evidence of additional functional loss due 
to acute flare-ups and due to pain, instability, and more 
movement than normal of the left ankle joint.  The March 1994 
VA examination report indicates that there was lateral 
instability of the left ankle.  There was mild swelling over 
the anterior talofibular ligament.  There was pain to 
palpation of the left ankle over the area of the anterior 
talofibular ligament and the fibulocalcaneal ligament.  The 
diagnosis was lateral ankle instability bilaterally with 
excessive range of motion of the bilateral ankles.  The 
medical evidence of record shows that upon VA joints 
examination in May 2003, there was no gross deformity or 
erythema of the left ankle.  There was evidence of mild 
edema.  There was pain laterally at the anterior talofibular 
ligament.  The veteran had greater than 20 degrees of 
hindfoot motion through the subtalar joint which was pain-
free.  The examiner indicated that the veteran had chronic 
anterior talofibular ligament sprain on the left with no 
evidence of instability.  The examiner stated that during 
acute flare-ups, the veteran had a 15 percent increase in 
pain, a 10 percent decrease in range of motion, 10 percent 
increase in fatigability, and a 10 percent decrease in 
incoordination.  A May 2003 VA foot examination report 
indicates that the veteran reported having daily pain in the 
ankles.  Examination of the left ankle revealed mild 
instability.  There was pain on the lateral ankle ligament, 
particularly the anterior talofibular ligament.  

Based upon the findings of limitation of motion of the left 
ankle and the findings of additional limitation of motion and 
functional loss of the left ankle during acute flare-ups and 
due to pain, instability, and more movement of the left ankle 
joint than normal, the Board finds a 10 percent disability 
rating under Diagnostic Code 5271 is warranted for the 
service-connected residuals of left ankle sprain.  The 
limitation of motion of the left ankle disability in addition 
to the additional functional loss during acute flare-ups and 
due to pain is productive of moderate impairment.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7. 

The Board further finds that the left ankle has not been 
shown to be productive of more than moderate limitation of 
motion of the ankle.  The medical evidence of record does not 
demonstrate marked limitation of motion of the left ankle.  
The Board notes that the VA examination reports demonstrate 
that the veteran's plantar flexion of the left ankle ranged 
from 28 degrees to full plantar flexion.  Dorsiflexion ranged 
from 5 degrees to full dorsiflexion.  The medical evidence 
shows that the veteran is able to ambulate normally and the 
veteran had no generalized functional impairment with regular 
ambulation.  The medical evidence shows that the veteran only 
had additional functional loss during acute flare-ups.  Thus, 
even taking into account the veteran's additional functional 
loss during acute flare-ups and due to instability and more 
than normal movement of the ankle joint, the evidence does 
not demonstrate marked limitation of motion of the ankle or 
other impairment that would qualify for a rating in excess of 
10 percent.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 10 percent for 
residuals of left ankle sprain are not met. 

The Board has examined all other diagnostic codes pertinent 
to the ankle.  A disability evaluation in excess of 10 
percent is possible under Diagnostic Code 5270, ankylosis of 
the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2002).  However, ankylosis of the left ankle has not been 
demonstrated.  The VA examination reports indicate that the 
veteran was able to actively move his left ankle, although at 
times, movement was limited.  Thus, a disability evaluation 
in excess of 20 percent is not warranted under Diagnostic 
Code 5270.  Diagnostic Codes 5272, 5273, and 5274 are not for 
application since there is no evidence of subastragalar or 
tarsal joint ankylosis, malunion of the os calcis or 
astragalus, or astragalectomy.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5272, 5273, and 5274 (2002).     

As discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson, supra.  The Board finds that a 
staged rating is not warranted in this case.  The Board has 
examined the record and finds that a 10 percent evaluation is 
warranted for the service-connected residuals of left ankle 
sprain since April 28, 1994, the date of receipt of the 
initial claim.  There is no evidence that the veteran's 
service-connected left ankle disability has met the criteria 
for a higher rating at any time since April 28, 1994.  It 
appears from the medical evidence that the disability has 
remained essentially constant over the entire period.  
Accordingly, a staged rating under Fenderson is not 
warranted.

In summary, a 10 percent disability evaluation for the 
service-connected residuals of left ankle sprain is 
warranted, for the reasons and bases described above.  The 
benefit sought on appeal is granted to that extent.


ORDER

Entitlement to a 10 percent evaluation for residuals of a 
right ankle sprain is granted, subject to regulations 
governing the payment of monetary awards.

Entitlement to a 10 percent evaluation for residuals of left 
ankle sprain is granted, subject to regulations governing the 
payment of monetary awards.


REMAND


During the pendency of this appeal, effective February 22, 
2002, the Board was granted authority to undertake additional 
development with respect to appeals for which the notice of 
disagreement was filed on or after February 22, 2002, as well 
as to appeals pending at the Board, the United States Court 
of Appeals for Veterans Claims, or the United States Court of 
Appeals for the Federal Circuit.  This authority was granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); codified at 
38 C.F.R. § 19.9 (a)(2) (2002).  As a result of this newly 
enacted regulation, the Board was permitted to accept or 
obtain evidence not considered by the RO when the RO decided 
the claim being appealed and consider that evidence in making 
its decision without referring that evidence to the RO for 
initial consideration or obtaining the appellant's waiver.  
See 38 C.F.R. § 19.9 (a)(2) (2002).  

In February 2003, the Board developed the issue on appeal 
pursuant to 38 C.F.R. § 19.9 (a)(2) (2002).  A May 2003 VA 
cardiovascular examination report was obtained and associated 
with the claims folder.  

After the Board conducted the development in this case, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
38 C.F.R. § 19.9(a)(2) (2002) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which...is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."  

Thus, in accordance with Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board must remand the additional evidence to the 
RO for initial consideration pursuant to 38 U.S.C. § 7104(a).  

Review of the record further shows that VA dental and 
orthopedic examinations had been requested in April 2003.  A 
VA dental examination was requested in order to determine the 
severity of the service-connected residuals of injury to the 
jaw.  A VA orthopedic examination was requested in order to 
determine the nature and etiology of the claimed low back 
disability and residuals of an injury to the right thumb.  It 
is unclear if these examinations were performed.  A 
Compensation and Pension Exam inquiry dated in April 2003 
indicates that the dental examination was requested.  It 
appears that the VA spine examination was cancelled.  Two VA 
orthopedic examinations were performed in May 2003.  However, 
the examiner did not examine the low back and right thumb and 
an opinion as to the etiology of these claimed disabilities 
was not rendered.  The Board finds that the RO should 
determine whether these examinations were performed and if 
the examinations were not performed, the reason for the 
cancellation of the examination requests.  If such 
examinations were not yet ordered by the RO, then such 
examinations should now be ordered.  

Accordingly, this case is remanded for the following action: 

1.  The RO should determine if the VA 
dental and orthopedic examinations were 
performed.  If such examinations were 
performed, the RO should obtain and 
associate with the claims folder copies 
of these examination reports.  

If these examinations were not ordered or 
performed, the RO should schedule the 
veteran for a VA dental examination to 
determine the nature and severity of the 
service-connected residuals of a jaw 
injury.  All indicated studies should be 
performed and all clinical findings 
reported in detail, including whether the 
veteran has malunion or nonunion of the 
mandible and the inter-incisal range of 
motion of the temporomandibular 
articulation in millimeters.  The 
examiner should opine on the severity of 
the residuals of injury to the jaw, 
including any functional impairment 
caused by pain or weakness.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
severe painful motion or weakness of the 
jaw.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the jaw is used repeatedly 
over a period of time.  The examiner 
should also be asked to determine whether 
the joint exhibits weakened movement, 
excess fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  If it is not feasible to 
express any functional impairment caused 
by pain, weakened movement, excess 
fatigability or incoordination found in 
terms of additional range-of-motion loss, 
the examiner should note the report 
accordingly. 

The RO should schedule the veteran for a 
VA orthopedic examination to determine 
the nature and etiology of the claimed 
low back and right thumb disability.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should render an opinion as 
to the etiology of any low back or right 
thumb disability found, including whether 
it is at least as likely as not that they 
are related to a disease or injury in 
service. 

2.  The RO should review the additional 
evidence and readjudicate the claims for 
entitlement to service connection for a 
low back disability, residuals of an 
injury to the right thumb, and 
hypertension, and entitlement to an 
initial disability evaluation in excess 
of 10 percent for residuals of an injury 
to the jaw.  If all the desired benefits 
are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



